Name: Council Decision (EU) 2016/202 of 12 February 2016 establishing the position to be taken on behalf of the European Union within the EPA Committee set up by the interim Agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part, regarding the adoption of its Rules of Procedure
 Type: Decision
 Subject Matter: politics and public safety;  cooperation policy;  Africa;  European construction
 Date Published: 2016-02-16

 16.2.2016 EN Official Journal of the European Union L 39/28 COUNCIL DECISION (EU) 2016/202 of 12 February 2016 establishing the position to be taken on behalf of the European Union within the EPA Committee set up by the interim Agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part, regarding the adoption of its Rules of Procedure THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, in particular Articles 207 and 209, in conjunction with Article 218(9) thereof, Having regard to Council Decision 2009/152/EC on the signature and provisional application of the interim Agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part (1), Having regard to the proposal from the European Commission, Whereas: (1) The interim Agreement with a view to an Economic Partnership Agreement (EPA) between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part, (hereinafter referred to as the Agreement) was signed on 15 January 2009 and has been provisionally applied since 4 August 2014. (2) Article 92 of the Agreement establishes an EPA Committee, which is to be responsible for the administration of the Agreement and for the completion of all tasks referred to therein. (3) Article 92 of the Agreement specifies that the Parties are to agree on the composition, organisation and functioning of the EPA Committee. (4) The European Union should determine the position to be taken with regard to the adoption of the Rules of Procedure of the EPA Committee, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the European Union within the EPA Committee set up by the interim Agreement for an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part, regarding the adoption of its Rules of Procedure, shall be based on the draft Decision of the EPA Committee annexed to this Decision. Minor amendments to the draft Decision, which involve no change of substance, shall be authorised without a new decision by the Council. Article 2 After its adoption, the Decision of the EPA Committee shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 February 2016. For the Council The President J.R.V.A. DIJSSELBLOEM (1) OJ L 57, 28.2.2009, p. 1. DRAFT DECISION No ¦/2015 OF THE EPA COMMITTEE set up by the interim Agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part, of ¦ regarding the adoption of the Rules of Procedure of the EPA Committee THE EPA COMMITTEE, Having regard to the interim Agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part, (the Agreement), signed in Brussels on 15 January 2009, and provisionally applied since 4 August 2014, in particular Article 92 thereof, Whereas: (1) Under the terms of the Agreement and this Decision, the Central Africa Party is composed of the Republic of Cameroon, (2) The Agreement lays down that the Parties are to agree on the composition, organisation and functioning of the EPA Committee, HAS ADOPTED THIS DECISION: Article 1 The Rules of Procedure of the EPA Committee are established as set out in the Annex. Those Rules of Procedure are established without prejudice to any special rules provided for in the Agreement or which may be decided by the EPA Committee. Article 2 This Decision shall enter into force upon its signature. Done at ¦, For the Republic of Cameroon For the European Union ANNEX RULES OF PROCEDURE OF THE EPA COMMITTEE set up by the interim Agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part CHAPTER I GENERAL PROVISIONS Article 1 Tasks of the EPA Committee The EPA Committee shall be responsible for the administration of all the areas covered by the Agreement and for the completion of all tasks referred to in the Agreement. The EPA Committee shall in particular: (1) In the area of trade: (a) monitor and ensure the implementation and appropriate application of the Agreement; to this end it shall examine and recommend the priority areas for cooperation; (b) assess the results achieved under the Agreement and make any necessary improvements to the Agreement; (c) carry out any measure aimed at avoiding disputes and/or resolving disputes resulting from an interpretation or application of the Agreement; (d) monitor the development of regional integration and economic and trade relations between the Parties; (e) monitor and assess the impact of the implementation of the Agreement on the sustainable development of the Parties; (f) discuss and undertake any measures which may promote trade, investment and business opportunities between the Parties; (g) discuss all subjects arising from the Agreement and any other subject likely to compromise the pursuit of its objectives. (2) In the area of development cooperation: (a) ensure application of the development cooperation provisions falling within the scope of the Agreement; (b) monitor and coordinate with the other partners the implementation of the development cooperation provisions laid down in the Agreement; (c) keep under periodic review the development priorities set out in the Agreement and make recommendations on the inclusion of new priorities, as appropriate; (d) ensure implementation of the Joint Guidance Document annexed to the Agreement. CHAPTER II ORGANISATION Article 2 Composition and Chair 1. The EPA Committee shall be composed of representatives of the members of the Council of the European Union and of the European Commission and representatives of the Republic of Cameroon, at ministerial or senior official level. 2. Reference to the Parties in these Rules of Procedure shall be in accordance with the definition provided for under Article 95 of the Agreement. 3. The EPA Committee shall be chaired alternately for periods of 12 months by a representative of the European Union and by a representative of the Republic of Cameroon. The mandate corresponding to the first period shall begin on the date of the first meeting of the EPA Committee and end on 31 December of the following year. The Chair shall be held first by a representative of the Republic of Cameroon. Article 3 Observers 1. Representatives of the Commission of the Economic and Monetary Community of Central Africa (CEMAC) and the General Secretariat of the Economic Community of Central African States (ECCAS) shall be invited to attend all meetings of the EPA Committee as observers. 2. The Parties may decide to invite representatives of civil society and the private sector and experts or any other person of their choice to meetings of the EPA Committee as observers. 3. The EPA Committee may decide to close meetings to observers during the discussion of sensitive matters and the taking of decisions by the Committee. Article 4 Secretariat The European Commission, on behalf of the European Union, and the Republic of Cameroon shall act as Secretary of the EPA Committee alternately for periods of 12 months. These periods shall coincide with the alternate holding of the Chair of the EPA Committee. Article 5 Sub-Committees For the effective performance of its tasks the EPA Committee may set up under its authority sub-committees responsible for dealing with specific subjects under the Agreement. To this end the EPA Committee shall determine the composition and tasks of such sub-committees. CHAPTER III FUNCTIONING Article 6 Decisions and recommendations 1. The EPA Committee shall adopt its decisions and recommendations by consensus. 2. The EPA Committee may decide to submit any general matter, which is of mutual interest to the ACP States and the European Union, arising under the Agreement to the ACP-EU Council of Ministers, as defined under Article 15 of the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part (the Cotonou Agreement). 3. In the period between meetings, the EPA Committee may adopt decisions or recommendations by written procedure if both Parties so agree. A written procedure shall consist of an exchange of notes between the Parties. 4. The decisions or recommendations of the EPA Committee shall bear the title Decision or Recommendation followed by a serial number, the date of their adoption and an indication of their content. Each decision shall indicate the date of its entry into force. 5. Decisions and recommendations adopted by the EPA Committee shall be authenticated by a representative of the European Commission on behalf of the European Union and by a representative of the Republic of Cameroon. 6. Decisions and recommendations shall be forwarded to the Parties as documents of the EPA Committee. Article 7 Correspondence 1. All correspondence addressed to the EPA Committee shall be directed to its Secretary. 2. The Secretary shall ensure that correspondence addressed to the EPA Committee is forwarded to the Chair of the Committee and, where appropriate, circulated as documents referred to under Article 10 of these Rules of Procedure to the focal point of each Party, as defined under Article 92 of the Agreement. 3. Correspondence from the Chair of the EPA Committee shall be sent to the focal point of each Party by the Secretary and, where appropriate, circulated as documents referred to under Article 10 of these Rules of Procedure to the other members of the EPA Committee. Article 8 Meetings 1. The EPA Committee shall meet at regular intervals, not exceeding a period of one year, and shall hold extraordinary meetings whenever circumstances so require, if the Parties so agree. 2. Each meeting of the EPA Committee shall be held at a place and on a date agreed by the Parties. 3. Meetings of the EPA Committee shall be convened by the Party holding the Chair, after consulting the other Party. 4. Invitations shall be sent to participants at the latest 15 days before each meeting. Article 9 Delegations Before each meeting, the Chair of the EPA Committee shall be informed of the intended composition of the delegations of the European Union and the Republic of Cameroon, and of any observers. Article 10 Documentation Where the deliberations of the EPA Committee are based on written supporting documents, such documents shall be numbered and circulated as documents of the EPA Committee by the Secretary at least 14 days before the beginning of the meeting. Article 11 Agendas for Meetings 1. A provisional agenda for each meeting shall be drawn up by the Secretary of the EPA Committee on the basis of proposals made by the Parties. It shall be forwarded by the Secretary of the EPA Committee to each Party's focal point no later than 15 days before the beginning of the meeting. 2. The provisional agenda shall include the items for which a request for inclusion on the agenda has been received by the Secretary no later than 21 days before the beginning of the meeting, although such items will not be included on the provisional agenda unless the relevant supporting documents have been received by the Secretary no later than the date of dispatch of that provisional agenda. 3. The agenda shall be adopted by the EPA Committee at the beginning of each meeting. Items other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree. 4. The Chair of the EPA Committee, in agreement with the Parties, may invite experts to attend the EPA Committee's meetings in order to provide information on specific subjects. 5. With the agreement of the Parties, the Secretary may shorten the time limits specified in paragraphs 1 and 2, in order to take account of the requirements of a particular case. Article 12 Minutes 1. At the end of each meeting, a summary of the conclusions shall be drawn up and signed by the EPA Committee members. 2. Draft minutes of each meeting shall be drawn up by the Secretary at the latest within one month. 3. The minutes shall, as a general rule, summarise each item on the agenda, specifying where applicable: (a) all the documents submitted to the EPA Committee; (b) any statement that a member of the EPA Committee has asked to be entered; (c) the decisions adopted, recommendations made, statements agreed upon and conclusions adopted on specific items. 4. The minutes shall also include a list of participants from the EPA Committee, a list of the members of the delegations accompanying them and a list of any observers at the meeting. 5. The minutes shall be approved in writing by both Parties within two months of the date of the meeting. Once approved, two copies of the minutes shall be signed by the Secretary and each of the Parties shall receive one original of these authentic documents. Article 13 Public access 1. Unless otherwise decided by the Parties, the meetings of the EPA Committee shall not be public. 2. Each Party may decide to publish the decisions of the EPA Committee in its respective official publication. CHAPTER IV FINAL PROVISIONS Article 14 Linguistic regime 1. The working languages of the EPA Committee shall be the official languages common to the Parties. 2. The EPA Committee shall base its deliberations and adopt decisions and recommendations on documents and proposals prepared in one of the languages referred to in paragraph 1. Article 15 Expenditure 1. Each Party shall meet any expenses it incurs as a result of attending the meetings of the EPA Committee, both with regard to staff, travel and subsistence expenditure as well as with regard to postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and reproduction of documents shall be borne by the Party hosting the meeting. 3. Expenditure in connection with the provision of interpretation services at meetings and translation of decisions and recommendations into the working languages of the EPA Committee shall be borne by the Party hosting the meeting. Expenditure in connection with the provision of interpretation services and the translation of decisions and recommendations into the other official languages of the European Union shall be borne by the European Union. Article 16 Amendment of Rules of Procedure These Rules of Procedure may be amended by a decision of the EPA Committee in accordance with Article 6(1).